t c no united_states tax_court michael a cabirac petitioner v commissioner of internal revenue respondent docket no filed date p received wages interest and distributions from a pension fund and individual_retirement_accounts in and he filed form sec_1040 and sec_1040a for those years respectively but entered zeros on the relevant lines for computing his tax_liability p argues that the income_tax is an excise_tax and that he is not engaged in taxable excise activities r did not accept p’s return forms for and as valid returns because they contained no information upon which p’s tax_liability could be determined r prepared substitutes for return for p for and r’s substitutes for return consisted of the first two pages of a form_1040 and contained zeros on the relevant lines for computing a tax_liability showed a tax_liability of zero and were not subscribed r subsequently mailed to p a notice showing proposed tax adjustments a revenue agent’s report was attached to the notice held the wages interest and distributions that p received represent taxable_income in the amounts determined by r held further that p is liable for a 10-percent additional tax on the taxable amounts of his pension and ira_distributions sec_72 i r c held further that p is liable for sec_6651 i r c additions to tax for failure_to_file a return on or before the specified filing_date the form sec_1040 and sec_1040a that p filed showing zeros are not returns for federal_income_tax purposes p is also liable for sec_6654 i r c additions to tax for a failure to pay estimated_taxes held further that the sec_6651 i r c additions to tax for failure to pay amounts of tax shown on returns do not apply because there was no tax shown on any returns attributable to p and the unsubscribed substitutes for return showing zero taxes do not meet the requirements for a sec_6020 i r c return the subsequently prepared notice of proposed adjustments and the revenue agent’s report which were not attached to the unsubscribed substitutes for return whether viewed separately or in conjunction with the substitutes for return do not constitute returns for purposes of sec_6020 i r c held further that a penalty of dollar_figure is imposed under sec_6673 i r c michael a cabirac pro_se james n beyer for respondent ruwe judge respondent determined the following deficiencies in petitioner’s federal income taxes and additions to tax as follows year additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure to be determined dollar_figure big_number dollar_figure to be determined dollar_figure the issues for decision are whether petitioner received wages interest and pension and individual_retirement_plan distributions as taxable_income in the amounts that respondent determined whether petitioner is liable for a 10-percent additional tax under sec_72 whether petitioner is liable for additions to tax under sec_6651 and and and whether to impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the attached exhibits and the supplemental stipulation of facts are incorporated herein by this reference at the time of filing the petition petitioner resided in brandamore pennsylvania petitioner was employed by environmental compliance services inc ecs ecs paid petitioner dollar_figure in and dollar_figure in as salary ecs issued to petitioner forms w- wage and tax statement which reflected those amounts as wages in petitioner received dollar_figure in interest from the 1all section references are to the internal_revenue_code in effect for the taxable years in issue internal_revenue_service in petitioner received dollar_figure in interest from fulton bank in petitioner received a dollar_figure distribution from his pension fund at ecs in petitioner received distributions of dollar_figure from an individual_retirement_account ira that he maintained with vanguard fiduciary trust also in petitioner received a dollar_figure distribution from an ira that he maintained with warburg pincus international equity fund petitioner submitted to respondent a form_1040 u s individual_income_tax_return dated date for his taxable_year petitioner entered zeros on line for wages and salaries line for total income line sec_32 and sec_33 for adjusted_gross_income line for taxable_income line for tax and line for total_tax attached to the form_1040 is a two-page document in which petitioner explains his position regarding his entering zeros on that form in which he argues inter alia that 2a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc listing sheet for petitioner’s distribution shows a gross distribution of dollar_figure and a taxable_amount of dollar_figure 3petitioner had not attained the ages of or years as of date he was not separated from his employment in and he was married during and he was neither separated nor divorced during those years 4petitioner also entered zeros on line for total payments line for amount overpaid and line 62a for amount to be refunded all remaining lines except the name address social_security_number filing_status exemptions and signature lines were left blank no section of the internal_revenue_code establishes an income_tax_liability or provides that income taxes have to be paid on the basis of a return that he is protected by the fifth_amendment of the constitution from providing information on a return and that he had zero income since he had no earnings taxable as income under the corporation excise_tax act of ch stat in a letter dated date petitioner submitted to respondent a form_4852 substitute for form_w-2 wage and tax statement correcting the form_w-2 that ecs issued to petitioner for the form_4852 indicates that lines 7a b and c of the form_w-2 should contain zeros petitioner also submitted a document entitled asseveration of claimed gross_income and a document entitled detailed explanation of determination of taxable sources of income for the year in which he explained his position he claimed that the form_w-2 submitted by ecs for was incorrect because he did not have any gross_income from a source listed in the regulations promulgated under sec_861 petitioner submitted a form 1040a u s individual_income_tax_return for taxable_year petitioner entered zeros on line for wages and salaries line for total income lines and for adjusted_gross_income and line for taxable_income petitioner attached a form_4852 to the form 1040a he also attached a one-page untitled document and a five-page document entitled asseveration of exclusion of remuneration from gross_income for in which he raised arguments similar to those raised in the attachment to his form_1040 and in the form_4852 that he submitted for respondent did not accept petitioner’s form_1040 or the form 1040a as valid returns respondent prepared substitute for return documents sfrs for petitioner for and each of the sfrs consists of page sec_1 and of a form_1040 and each contains zeros on line for wages and salaries line for total income line for taxable_income line for tax and line for total_tax respondent stamped those documents as received by his service_center on date respondent mailed to petitioner a letter dated date notifying him of proposed changes to petitioner’s taxes and various penalties for the years and a revenue agent’s report dated date is attached to that letter the letter informed petitioner that he had days to request a conference with respondent’s office of appeals if petitioner did not agree to the 5petitioner also entered zeros on line for federal_income_tax withheld and line for total payments line contains a handwritten notation to see an attached document for an explanation regarding petitioner’s entry of zero on that line all remaining lines except the name filing_status and the signature lines were left blank proposed adjustments respondent mailed a notice_of_deficiency to petitioner on date petitioner had no federal income taxes withheld from his wages for the taxable years and he made no estimated_tax payments for those years a taxable_income determinations opinion gross_income means all income from whatever source derived sec_61 it is beyond contention that wages represent taxable_income see sec_61 898_f2d_942 3d cir 82_tc_235 it is also clear that interest pension and ira_distributions are taxable as income sec_61 d respondent determined that petitioner received taxable wages interest and pension and ira_distributions in and petitioner stipulated that he received the amounts determined by respondent as income however he argues that the income_tax is an excise_tax and that he did not engage in taxable excise activities during the taxable years in question we have previously rejected petitioner’s argument as frivolous and we see no need to address petitioner’s argument with any further discussion sawukaytis v commissioner tcmemo_2002_156 heisey v commissioner tcmemo_2002_41 affd ___ fed appx ___ 9th cir hart v commissioner tcmemo_2001_306 accordingly we sustain respondent’s determinations of deficiencies b additional tax for early distributions respondent determined that petitioner is liable for a percent additional tax on the taxable amounts of his pension and ira_distributions in and if any individual taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax is increased by an amount equal to percent of the portion of such amount that is includable in gross_income sec_72 a qualified_retirement_plan includes individual_retirement_accounts sec_4974 the evidence clearly supports imposition of this addition and petitioner raises no arguments with respect to this issue we sustain respondent’s determinations on the basis of the record before us 6petitioner submitted documents to respondent with respect to his and tax years in which he argued that his wages were not includable in gross_income since wages are not listed in the regulations promulgated under sec_861 notably sec_1 f income_tax regs those regulations provide rules for determining whether income is considered from sources within or without the united_states petitioner did not raise this argument in his petition or on brief in any event that argument is frivolous see 119_tc_285 114_tc_136 corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir sec_72 excepts certain distributions from the percent additional tax petitioner does not argue that any of those exceptions apply and there is no evidence in the record from which to conclude that they are applicable c additions to tax and penalty sec_7491 applies with respect to examinations that are commenced after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 and places the burden of production on the commissioner to show that the imposition of an addition_to_tax or penalty is appropriate in his trial memorandum respondent acknowledged that sec_7491 applies to the instant case sec_6651 provides an addition_to_tax for a failure_to_file a return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect once the commissioner meets his initial burden of production to show that the addition_to_tax is appropriate the taxpayer bears the burden of proving his failure_to_file timely the required return did not result from willful neglect and that the failure was due to reasonable_cause 116_tc_438 sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 9the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax the addition_to_tax is imposed on the net amount due sec_6651 and b pratt v commissioner tcmemo_2002_279 petitioner filed what he claimed to be valid returns for and however those purported returns contain zeros on the relevant lines for computing petitioner’s tax_liability respondent did not accept those returns and treated the documents that petitioner filed as frivolous returns the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return see taylor v united_states aftr 2d ustc par big_number d c cir 738_f2d_157 6th cir 727_f2d_681 8th cir 638_f2d_182 10th cir 627_f2d_830 7th cir 618_f2d_280 5th cir lee v commissioner tcmemo_1986_294 cline v commissioner tcmemo_1982_44 for example in united_states v moore supra pincite the court_of_appeals for the seventh circuit noted that a tax might conceivably be calculated on the basis of the zero entries however it is not enough for a form to contain some income information there must also be an honest and reasonable intent to supply the information required by the tax code 10see 82_tc_766 affd 793_f2d_139 6th cir to the effect that a document constitutes a return for federal_income_tax purposes if it contains sufficient data to calculate tax_liability it purports to be a return it represents an honest and reasonable attempt to satisfy the requirements of the tax law continued see also united_states v mosel supra pincite in 604_f2d_232 3d cir the third circuit_court of appeals to which this case is appealable stated it is now well established that tax forms that do not contain financial information upon which a taxpayer’s tax_liability can be determined do not constitute returns within the meaning of the internal_revenue_code dollar_figure the form sec_1040 and sec_1040a that petitioner submitted contain only zero entries and it is clear from the attachments to those returns that petitioner did not make an honest and reasonable attempt to supply the information required by the internal_revenue_code we hold that petitioner did not file valid returns petitioner did not establish that his failure_to_file was due to reasonable_cause we therefore sustain the sec_6651 additions to tax as determined sec_6654 provides for an addition_to_tax in the case of an underpayment of estimated_tax petitioner made no estimated_tax payments and no income taxes were withheld for continued and it is executed under penalties of perjury 11in 618_f2d_74 9th cir the court_of_appeals for the ninth circuit held that a return containing only zeros was a return for purposes of sec_7203 since it contained information relating to the taxpayer’s income from which the tax could be computed the holding in united_states v long supra represents the minority view that we do not follow in the present case and petitioner has not shown that he falls within any of the exceptions to the sec_6654 addition_to_tax see sec_6654 75_tc_1 we sustain the additions to tax under sec_6654 as determined by respondent sec_6651 provides for an addition_to_tax in the case of a failure to pay an amount of tax shown on a returndollar_figure sec_6651 applies only in the case of an amount of tax shown on a return kinslow v commissioner tcmemo_2002_313 burr v commissioner tcmemo_2002_69 affd 56_fedappx_150 4th cir heisey v commissioner tcmemo_2002_41 watt v commissioner tcmemo_1986_22 petitioner did not file valid returns for and however respondent prepared sfrs which he claims should be considered in conjunction with a subsequently prepared notice of proposed adjustments respondent argues that when these two documents are considered together 12the addition_to_tax is equal to percent of the amount shown as tax on the return if the failure to pay is not for more than month with an additional percent for each additional month or fraction thereof during which such failure to pay continues not exceeding percent in the aggregate sec_6651 the addition_to_tax under sec_6651 is reduced by the amount of the addition under sec_6651 for any month or fraction thereof to which an addition_to_tax under sec_6651 and applies sec_6651 they constitute returns under sec_6020dollar_figure under sec_6651 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651dollar_figure however the documents that respondent prepared in this case do not qualify as returns under sec_6020 we have previously discussed the requirements of a sec_6020 return in 86_tc_433 sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes sec_6651 provides sec_6651 treatment of returns prepared by secretary under sec_6020 --in the case of any return made by the secretary under sec_6020 b -- such return shall be disregarded for purposes of determining the amount of the addition under paragraph of subsection a but such return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition under paragraphs and of subsection a affd in part and revd in part on another issue 851_f2d_1492 d c cir we held that a dummy_return ie page of a form_1040 showing only the taxpayer’s name address and social_security_number was not a sec_6020 return in 91_tc_926 respondent prepared form sec_1040 containing the taxpayer’s name address social_security_number and filing_status the form sec_1040 contained no information regarding income or tax and were not subscribed however attached to the form sec_1040 was a previously prepared revenue agent’s report which contained sufficient information from which to compute the taxpayer’s tax_liability and was subscribed we held that the form_1040 together with the attached revenue agent’s report met the requirements for a sec_6020 return the sfrs that the parties stipulated were not subscribed as required by sec_6020 and show zeros on the relevant lines for computing a tax_liability and do not show any_tax due indeed the sfrs contain essentially the same information and entries as the forms petitioner submitted as returns for and and we have already held that the forms submitted by petitioner were not valid returns moreover although each of the sfrs contains page sec_1 and of a form_1040 those documents are essentially the same as the dummy returns which we held did not constitute sec_6020 returns in phillips v commissioner supra the sfrs provide no basis upon which to calculate petitioner’s tax_liabilities for and or for that matter the additions to tax under sec_6651 respondent argues that in determining whether a valid sec_6020 return was prepared we should view the sfrs filed on date in conjunction with the notice of proposed adjustments dated date which he sent to petitioner a revenue agent’s report dated date was attached to that notice and contained sufficient information from which to calculate petitioner’s tax_liability in millsap v commissioner supra we held that a form_1040 and an attached revenue agent’s report that was subscribed met the requirements of a sec_6020 return unlike the documents in millsap there is no indication that the revenue agent’s report in the instant case was attached to the sfrdollar_figure the parties stipulated those documents as separate exhibitsdollar_figure further the sfrs appear to have been prepared on date respondent stamped 15respondent does not argue that the notice of proposed adjustments and the revenue agent’s report were attached to the sfrs 16the parties stipulated that respondent prepared a substitute for return document for the petitioner for the year and respondent prepared a substitute for return document for the taxable_year the parties stipulated those substitute for return documents as exhibits the exhibits consist of page sec_1 and of form sec_1040 which contain zero entries in the relevant lines they are not accompanied by the date letter and the revenue agent’s report which were stipulated as a separate exhibit those documents received on date which date is more than months before the date of the date notice of proposed adjustments and the date revenue agent’s report there is no evidence that the notice or the revenue agent’s report were ever put together with the sfrs and filed as sec_6020 returns we find that the notice of proposed adjustments and the revenue agent’s report cannot be considered to be part of the sfrs that respondent prepared we cannot agree with respondent’s suggestion that the presence of what are essentially dummy returns and a revenue agent’s report somewhere in the record meets the requirements of sec_6020 if that were the case respondent could dispense with any degree of formality in preparing sec_6020 returns and sec_6020 and sec_6651 would apply in every case that comes before us where a return was not filed and a tax was not paid certainly our decisions in phillips and millsap mandate a greater degree of formality than that suggested by respondentdollar_figure the record in the instant case contains essentially the same materials that were involved in phillips v commissioner supra 17respondent does not argue that his final_determination contained in the notice_of_deficiency issued on date should be considered in determining whether sec_6020 returns were filed indeed such an argument would be inconsistent with our opinions in 86_tc_433 and 88_tc_529 affd in part and revd in part on another issue 851_f2d_1492 d c cir notably in phillips the commissioner’s file contained a copy of a substitute for return prepared by the commissioner for and consisted of page of a form_1040 that showed only the taxpayer’s name address and social_security_number the record did not contain copies of any substitutes for return for and however a certified transcript of account indicated that form sec_1040 were filed as the taxpayer’s returns by the commissioner for and dollar_figure in addition before the commissioner mailed the notice_of_deficiency to the taxpayer he issued a notice which entitled the taxpayer to an administrative review of the proposed deficiency see 88_tc_529 revd on another issue 851_f2d_1492 d c cir we held that those items did not meet the requirements of a sec_6020 returndollar_figure 18the certified transcript of account listed document locator numbers dln which purported to identify the substitute returns prepared by the commissioner for the taxpayer the dln code identified the filing location type of tax and document involved and the date the document was processed among other things 19however in 804_f2d_125 10th cir affg tcmemo_1984_434 in an opinion issued months after our first opinion in phillips the tenth circuit_court of appeals held that a document signed by the examiner which included the taxpayer’s name address social_security_number wage information for the years in question a personal_exemption where applicable and indicated married_filing_separately status constituted a return filed by the commissioner pursuant to sec_6020 in our subsequent opinion in phillips v commissioner t c pincite n concerning a claim under sec_7430 we distinguished the holding in smalldridge on the continued on the basis of the evidentiary record and previously cited cases we hold that respondent has not met his burden of production with respect to the appropriateness of imposing the sec_6651 additions to tax prior to trial respondent filed a motion for sanctions pursuant to sec_6673 sec_6673 provides for a penalty whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless we have already held that petitioner’s position with respect to his liability for tax is frivolous accordingly we impose a penalty of dollar_figure an appropriate order and decision will be entered for respondent except for the additions to tax under sec_6651 which do not apply continued basis that the court_of_appeals had concluded that the commissioner filed valid returns pursuant to sec_6020 in smalldridge whereas in phillips no such returns were filed but see phillips v commissioner t c pincite swift j dissenting citing the court_of_appeals opinion in smalldridge as a basis for concluding that there was no justification for a finding that the commissioner was unreasonable in arguing that certain audit examination documents and a notice_of_deficiency constituted a return
